Citation Nr: 1601536	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for left inguinal pain, status-post left inguinal hernia repair.

2.  Whether new and material evidence has been received to reopen a claim for service connection for respiratory problems and, if so, whether service connection for a respiratory disorder is warranted, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Whether new and material evidence has been received to reopen a claim for service connection for thoracolumbar myositis and disc bulge and, if so, whether service connection is warranted for a lumbar spine disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.   § 1117.

4.  Whether new and material evidence has been received to reopen a claim for service connection for skin rash and, if so, whether service connection for a skin disorder is warranted, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Whether new and material evidence has been received to reopen a claim for service connection for an adjustment disorder with mixed anxiety and depressed mood and, if so, whether service connection is warranted for an acquired psychiatric disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

6.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral leg cramps.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training from June 1980 to September 1980 and periods of active duty from January 1991 to July 1991 and May 2000 to January 2001, to include service in Southwest Asia from February 1991 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that, subsequent to the issuance of the January 2011 statement of the case, additional evidence was added to the record, to include VA treatment records dated through December 2014 and a lay statement from A.R.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a November 2015 response.  38 C.F.R. § 20.1304(c) (2015). Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The Board recognizes that the Veteran has claimed entitlement to service connection for respiratory conditions, a back condition, a skin condition, and an acquired psychiatric disorder.  In this regard, the AOJ had previously denied his claims for entitlement to service connection for respiratory problems, low back pain, a skin rash, and a nervous condition in a November 1998 rating decision, which was issued in December 1998.  The AOJ then adjudicated claims to reopen for respiratory problems, thoracolumbar myositis and disc bulge, skin rash, and an adjustment disorder with mixed anxiety and depressed mood in a January 2008 rating decision.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after  there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims of entitlement to service connection for respiratory problems, thoracolumbar myositis and disc bulge, skin rash, and an adjustment disorder with mixed anxiety and depressed mood.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claims have been received, the Board has recharacterized his claims of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a respiratory disorder, a lumbar spine disorder, a skin disorder, and an acquired psychiatric disorder, which includes consideration of all diagnosed pulmonary, back, skin and/or psychiatric disorders.

The issues of entitlement to an increased rating for bilateral hearing loss and chronic noninflammatory diffuse pain syndrome claimed as fibromyalgia, joint/muscle pain, as well as petitions to reopen claims for service connection for chronic fatigue syndrome, headaches, and insomnia were raised in an October 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an increased rating for left inguinal pain, status-post left inguinal hernia repair, as well as the reopened claims for service connection for a respiratory disorder, a lumbar spine disorder, a skin disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACT

1.  In a final decision issued in January 2008, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for respiratory problems.

2.  Evidence added to the record since the final January 2008 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for respiratory problems.

3.  In a final decision issued in January 2008, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for thoracolumbar myositis and disc bulge.
	
4.  Evidence added to the record since the final January 2008 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracolumbar myositis and disc bulge.

5.  In a final decision issued in January 2008, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a skin rash.
	
6.  Evidence added to the record since the final January 2008 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin rash.

7.  In a final decision issued in January 2008, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood.
	
8.  Evidence added to the record since the final January 2008 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood.

9.  In a final decision issued in January 2008, the RO denied the claim for service connection for bilateral leg cramps.
	
10.  Evidence added to the record since the final January 2008 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral leg cramps.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for respiratory problems is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for respiratory problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The January 2008 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for thoracolumbar myositis and disc bulge is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for thoracolumbar myositis and disc bulge.  38 U.S.C.A.        § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

5.  The January 2008 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a skin rash is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156(a) (2015).  

7.  The January 2008 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].


8.  New and material evidence has been received to reopen the claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

9.  The January 2008 rating decision that denied service connection for bilateral leg cramps is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral leg cramps.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for respiratory problems, thoracolumbar myositis and disc bulge, a skin rash, and an adjustment disorder with mixed anxiety and depressed mood are completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merit of the issues is deferred pending additional development consistent with the VCAA.

As relevant to the Veteran's application to reopen the previously denied claim of entitlement to service connection for bilateral leg cramps, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in December 2009, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claim.  In this regard, while the letter did not specifically advise the Veteran that such claim had been previously denied and the bases for such denial, it did fulfill VA's duty to notify as interpreted by VAOPGCPREC 6-2014.  Moreover, a reasonable person could have been expected to understand what was needed to support the Veteran's application to reopen his claim of entitlement to service connection for bilateral leg cramps based on notice that was provided to him during the course of his appeal.  Specifically, the December 2009 decision and January 2011 statement of the case informed the Veteran of the basis of the original denial and the date of such denial.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the March 2009 letter informed of the Veteran and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.


Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that his service treatment records from his period of active duty from May 2000 to January 2001 are unavailable.  Specifically, as detailed in the AOJ's November 2009 Memorandum regarding a Formal Finding on the Unavailability of Federal Records, the AOJ attempted to obtain such records from the Puerto Rico National Guard and Records Management Center to no avail.  Specifically, such entities reported in June 2009 and October 2009, respectively, that they did not have the Veteran's records.  The Veteran was further advised of the unavailability of such records in July 2009 and November 2009 and was requested to provide any records in his possession; however, he has not done so.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim pertaining to bilateral leg cramps; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R.               § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for bilateral leg cramps is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

As previously noted, the AOJ exhausted all efforts to locate the Veteran's service treatment records pertaining to his service from May 2000 to January 2001 with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training 

(INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A.  Respiratory Problems, Thoracolumbar Myositis and Disc Bulge, Skin Rash and Adjustment Disorder with Mixed Anxiety and Depressed Mood

The Veteran initially claimed entitlement to service connection for shortness of breath and a temper problem in December 1997.  In a decision dated in November 1998 and issued in December 1998, the RO considered the Veteran's service treatment records as well as VA examination reports dated in September 1994, December 1997, and January 1998.  The RO found that there was no objective evidence of a chronic undiagnosed illness involving respiratory problems and that the record did not show that a chronic, diagnosed respiratory problem was incurred or aggravated during service.  The RO also found that the Veteran's in-service acute low back strain/muscle spasm had been treated and resolved without evidence of chronic residuals or disability, that the evidence did not establish that the Veteran's lumbar spine disability resulted from injury sustained during service, and that there was affirmative evidence that the illness was unrelated to service in the Gulf War.  In addition, the RO found that the record did not show that a diagnosed psychiatric condition was incurred or aggravated during service or that there was objective medical evidence of a chronic undiagnosed illness involving a nervous condition.
With regard to the skin rash, the RO determined that there were no permanent residuals or chronic disability that resulted from the Veteran's in-service treatment for a skin rash.

In this regard, the Veteran's available service treatment records are negative for complaints, treatments, or diagnoses related to any respiratory condition.  A June 1991 Report of Medical History (RMH) noted a rash on the left hand.  The Veteran denied that he had any current medical problems in Annual Medical Certificates dated in February 1995, February 1996, November 1996, and November 1997.  A May 1996 examination was negative for any relevant abnormalities and he denied shortness of breath and recurrent back pain in an accompanying RMH.

A December 1992 treatment note indicates that the Veteran sustained a trauma to the lower back while riding in a pick up and it had a "hard hop;" an assessment of low back pain, rule-out muscle spasms was made.  A second December 1992 treatment note contained an assessment of paraspinal lumbar muscle pain.  A December 1992 Individual Sick Slip indicates that the Veteran had low back pain due to a hard hop while in route to training in a pick-up.  A December 1992 Statement of Medical Examination and Duty Status indicates that the Veteran sustained low back pain en route to a training area in a military vehicle as the pick-up truck he was riding in hit a bump and he was bounced against the railing and that this injury was incurred in the line of duty.  An impression of dorsal myositis was noted in July 1993 and an assessment of back pain was noted in July 1998.

A September 1994 VA treatment note reflects the Veteran's complaints of shortness of breath and monthly bronchitis.  A December 1994 VA scintigraphic imaging of the lungs revealed normal lung perfusion and ventilation with no evidence of pulmonary embolism.  A December 1994 VA X-ray showed evidence of paralumbar muscle spasms but was otherwise unremarkable.  A September 1994 VA treatment note contained a provisional diagnosis of rule-out posttraumatic stress disorder (PTSD) while a January 1995 VA treatment note reflects the Veteran's complaints of irritability and an assessment of moderate anxiety and depression.

A December 1997 VA psychiatric examiner determined that the Veteran did not suffer from a diagnosed mental disorder.

A January 1998 VA respiratory examination reflects the Veteran's reports of a recurrent respiratory infection with restlessness for several months following his Gulf War service as well as a chronic cough that was occasionally productive of yellowish sputum.  A December 1994 chest X-ray as well as pulmonary function testings were found to be normal while a January 1995 high resolution computed tomography (CT) scan was likewise found to be normal.  Ventilation perfusion studies, exercise tolerance and methacholine challenge tests were found to be normal.  The examiner indicated that no significant pulmonary disease was found on examination.

The Veteran was advised of the decision and his appellate rights in a December 1998 letter.  He did not enter a notice of disagreement as to the November 1998 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for respiratory problems, low back pain, a skin rash, and/or a nervous condition was received prior to the expiration of the appeal period stemming from the November 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board observes that the Veteran filed petitions to reopen claims for service connection for "back and lower back," bronchitis, a skin condition, and an anxiety disorder in September 2007, which were denied in an January 2008 rating decision on the basis that new and material evidence had not been received in order to reopen such service connection claims.  At such time, the RO considered post-service VA treatment records that continued to show complaints and treatment referable to the Veteran's back; however, evidence of current complaints and diagnoses were previously of record at the time of the November 1998 rating decision.  The RO also considered an April 2005 VA psychiatric examination that reflected a diagnosis of adjustment disorder with mixed anxiety and depressed mood as well as a March 2005 VA general medicine examination which reflected a diagnosis of lumbosacral myositis.  Therefore, the RO declined to reopen the Veteran's claims. 

The Veteran was advised of the decision and his appellate rights in a January 2008 letter.  Further, while he filed a notice of disagreement in February 2008 and a statement of the case was issued in August 2008, he did not perfect his appeal. Furthermore, no new and material evidence was received within the applicable appellate period following the January 2008 rating decision.  Therefore, such is final.  38 U.S.C.A. § 7105(c) (West 2002) [U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2007) [2015]. 

VA received the Veteran's current application to reopen his previously denied claims in February 2009.  In this regard, the Board again notes that the Veteran's claims were previously denied as the record did not establish a nexus between the claimed respiratory condition, thoracolumbar myositis, and/or an adjustment disorder and service or that he suffered from a current skin condition.  

This newly received evidence includes a February 2009 opinion from Dr. N.O., a private physician, in which she notes that the Veteran had been exposed to the inhalation of burning oil fumes for a prolonged period of time during service and that the inhalation of these fumes were known to cause irritation and permanent damage to the mucous of the respiratory tract, bringing as consequence respiratory problems such as asthma, allergies, and rhinitis.  She also noted that the Veteran's work in the inspections of tanks and noted that constantly jumping up and down caused continuous impact in the column area.  Dr. N.O. further observed that the Veteran had been in contact with a lot of contaminated material, had a left hand skin rash that had no improvements despite the use of topical medications, and had presented with emotional changes to include a depressed mood after service.  The provider opined that it was more probable than not that all of the conditions were service connected as they began during or after the Veteran's service duties.

In addition, the Veteran continues to generally allege that his conditions had their onset during service or were otherwise the result of service.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the statements from the Veteran pursuant to Justus, as well as the opinion from Dr. N.O., the Board finds that the evidence received since the January 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims for service connection for respiratory problems, thoracolumbar myositis, a skin rash, and an adjustment disorder with mixed anxiety and depressed mood.  See 38 C.F.R. § 3.156(a).  

In this regard, the Veteran's claims for respiratory problems, thoracolumbar myositis, and an adjustment disorder with mixed anxiety and depressed mood were previously denied as the record did not indicate that these conditions was incurred in or aggravated by his service while the claim for a skin rash had been previously denied as the record did not establish a current disability.  Since such time, the February 2009 opinion from Dr. N.O. suggesting such a nexus and the presence of a current skin rash has been received.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for respiratory problems, thoracolumbar myositis, a skin rash, and an adjustment disorder with mixed anxiety and depressed mood are reopened.

B.  Bilateral Leg Cramps

The Veteran initially claimed entitlement to service connection for bilateral leg cramps in September 2007.  In a decision issued in January 2008, the RO considered the Veteran's service treatment records as well as VA treatment records dated through November 2007.  The RO found that the record did not show that this condition had been clinically diagnosed or that this condition had been incurred in service.

In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to bilateral leg cramps.  A November 2007 VA treatment note indicates that the Veteran did not report musculoskeletal cramps.

The Veteran was advised of the decision and his appellate rights in a January 2008 letter.  He filed a notice of disagreement in February 2008 and a statement of the case was issued in August 2008, but he did not perfect his appeal.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral leg cramps was received prior to the expiration of the appeal period stemming from the January 2008 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The evidence received since the January 2008 rating decision includes additional VA treatment records dated through December 2014.  However, while such records document treatment for a variety of conditions, they do not reflect findings, treatment, or diagnoses referable to a bilateral leg cramp condition.

Additionally, while the Veteran has submitted statements regarding the onset and continuity of pain associated with his claimed bilateral leg cramps during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the January 2008 rating decision.  Specifically, he simply continues to contend that his condition is the result of service.

Therefore, the Board finds that the evidence received since the January 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral leg cramps.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for respiratory problems is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for thoracolumbar myositis and disc bulge is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a skin rash is reopened; the appeal is granted to this extent only.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral leg cramps is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and increased rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran has submitted a February 2009 private opinion from Dr. N.O., a VA opinion to determine the nature and etiology is required to decide the claims for service connection for a respiratory disorder, a lumbar spine disorder, a skin disorder, and an acquired psychiatric disorder.

With regard to the Veteran's claimed respiratory disorder and skin disorder, he has alleged that these disabilities had their onset in service.  As stated above, service treatment records document complaints of a left hand rash in June 1991.  Post-service treatment records reflect complaints of shortness of breath and bronchitis.  A February 2009 opinion from Dr. N.O. indicates that the Veteran had inhaled burring oil fumes for a prolonged period of time during service and that such inhalation is known to cause irritation and permanent damage to the mucous respiratory tract.  The physician opined that it was more probable than not that all of the Veteran's conditions were service connected as they began during or after his service duties.  This opinion also noted that the Veteran had handled "a lot" of contaminated material and that he had started to develop a left hand fungus that had not improved with treatment.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed respiratory disorder and skin disorder.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

With regard to the Veteran's claimed lumbar spine disorder and acquired psychiatric disorder, he also alleges that such had their onset in service or are otherwise related to service.  As stated above, service treatment records document that the Veteran sustained an injury to the lumbar spine en route to a training exercise in December 1992.  Post-service treatment records reflect a provisional diagnosis of rule-out PTSD in September 1994 and an assessment of moderate anxiety and depression in January 1995.  A February 2009 opinion from Dr. N.O. indicates that the Veteran sustained continuous impact on his knees that were felt in the column area while jumping up and down tanks during service and that he experienced emotional changes and a depressed mood after service.  The provider opined that it was more probable than not that all of the Veteran's conditions were service connected as they began during or after his service duties.  However, this opinion contained no rationale.  See Nieves-Rodriguez, supra.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed lumbar spine disorder and acquired psychiatric disorder.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

Referable to the Veteran's claim for a compensable rating for his left inguinal pain, status-post left inguinal hernia repair, in a February 2011 substantive appeal, he stated that he had received treatment from a specialist regarding a possible pinched nerve related to such service-connected disability.  The name of this provider was not identified.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service connected left inguinal pain, status-post left inguinal hernia repair, as well as for any other disability on appeal.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include the specialist whom he consulted regarding a possible pinched nerve related to his left inguinal hernia repair as reported in the February 2011 statement.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the San Juan VA Medical Center dated from December 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed respiratory disorder, lumbar spine disorder, and skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should note and detail all reported symptoms of a respiratory disorder, a lumbar spine disorder, and/or a skin disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the upper or lower respiratory system, joint or muscle pain, and/or unexplained rashes or other dermatological signs or symptoms.

(B) The examiner should specifically state whether the Veteran's shortness of breath, muscle and/or joint pain of the lumbar spine, and/or skin rash on the left hand are attributed to a known clinical diagnosis.  The examiner should also specifically state whether the Veteran's respiratory symptoms (such as shortness of breath), lumbar spine symptoms (such as joint and muscle pain) and unexplained rashes or other dermatological signs or symptoms (such as a left hand rash) are attributed to a known clinical diagnosis.

(C) If any symptoms of a respiratory disorder, lumbar spine disorder, and/or a skin disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of a respiratory disorder, lumbar spine disorder, and/or a skin disorder represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D) For each diagnosed respiratory disorder, lumbar spine disorder, and/or a skin disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia, his June 1991 skin rash on the left hand, and/or his December 1992 lower back injury.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5.

(B) If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to fear of hostile military or terrorist activity while serving on active duty in Southwest Asia.

(C) For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

(D) The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychiatric disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance/ medication-induced psychotic disorder) within one year of his service discharge and, if so, to describe the manifestations.

(E)  If any neuropsychological symptoms (such as depression or anxiety) have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of a psychiatric disorder represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


